DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Number of magnets in the Fixed Barrel:
Single magnet embodiment as in fig 3;
Dual magnet embodiment as in fig 5;
Magnet orientation in the Fixed Barrel:
Axial orientation embodiment as in fig 5;
Circumferential orientation embodiment as in fig 16;
Circumferential Configuration for the Magnetic Body Member of the Moving Barrel:
Outer Circumference Block embodiment as in fig 7;
If applicant elects the Outer Circumference Block embodiment of fig 7, the following must be further elected:
Number and configuration of magnets:
Embodiment of Fig 7, row 1;
Embodiment of Fig 7, row 2;
Embodiment of Fig 7, row 3;
Embodiment of Fig 7, row 4;
Cross section of magnets:
Embodiment of Fig 8, column A;
Embodiment of Fig 8, column B;
Embodiment of Fig 8, column C;
Embodiment of Fig 8, column D;
Magnetic Poles:
Embodiment of Fig 9;
Embodiment of Fig 10;
Inner Circumference Block embodiment as in fig 11;
If applicant elects the Inner Circumference Block embodiment of fig 11, the following must be further elected:
Configuration of magnets:
Embodiment of Fig 11, row 1;
Embodiment of Fig 11, row 2;
Embodiment of Fig 11, row 3;
Cross section of magnets:
Embodiment of Fig 12, column A;
Embodiment of Fig 12, column B;
Embodiment of Fig 12, column C;
Embodiment of Fig 12, column D;
Embodiment of Fig 12, column E;
Outer Circumference Surface embodiment as in fig 13;
The species are independent or distinct because:
do not overlap in scope. See MPEP §806.04(b).
are mutually exclusive. See MPEP §806.04(f).
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
-	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
-	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
-	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  specifically, searching for the different configurations of the multiple forms of magnets on both the fixed and moving barrels, including number and cross section variations have a cumulative effect of imposing an undue search burden for the application as a whole.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Due to the complexity of the restriction, no telephone call was made to the attorney or agent of record (see MPEP 812.01).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jae Woo/          Examiner, Art Unit 3795                                                                                                                                                                                              

/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795